UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Adam W. Smith U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6115 Registrant's telephone number, including area code Date of fiscal year end: August 31, 2015 Date of reporting period:May 31, 2015 Item 1. Schedule of Investments. Geneva Advisors All Cap Growth Fund Schedule of Investments May 31, 2015 (Unaudited) Shares Value COMMON STOCKS - 98.72% Aerospace & Defense - 2.21% B/E Aerospace, Inc. $ Biotechnology - 12.93% Biogen, Inc. (a) Celgene Corp. (a) Gilead Sciences, Inc. (a) Regeneron Pharmaceuticals, Inc. (a) Capital Markets - 3.80% Affiliated Managers Group, Inc. (a) Chemicals - 2.74% Ecolab, Inc. Sherwin-Williams Co. Commercial Services & Supplies - 1.76% Stericycle, Inc. (a) Diversified Financial Services - 2.13% McGraw Hill Financial, Inc. Electrical Equipment - 1.38% Acuity Brands, Inc. Food & Staples Retailing - 1.43% CVS Health Corp. Health Care Equipment & Supplies - 4.20% Align Technology, Inc. (a) Edwards Lifesciences Corp. (a) IDEXX Laboratories, Inc. (a) Health Care Providers & Services - 6.46% Acadia Healthcare Co., Inc. (a) Centene Corp. (a) HCA Holdings, Inc. (a) Health Care Technology - 0.70% Cerner Corp. (a) Hotels, Restaurants & Leisure - 6.04% Chipotle Mexican Grill, Inc. (a) Starbucks Corp. Internet & Catalog Retail - 3.43% Amazon.com, Inc. (a) TripAdvisor, Inc. (a) Internet Software & Services - 3.77% Facebook, Inc. (a) IT Services - 11.37% Alliance Data Systems Corp. (a) FleetCor Technologies, Inc. (a) Gartner, Inc. (a) MasterCard, Inc. Life Sciences Tools & Services - 1.94% ICON, PLC (a)(b) Machinery - 3.08% Middleby Corp. (a) Pharmaceuticals - 1.67% Actavis PLC (a)(b) Professional Services - 2.31% Robert Half International, Inc. Real Estate Management & Development - 1.46% CBRE Group, Inc. (a) Road & Rail - 2.14% Kansas City Southern Old Dominion Freight Lines, Inc. (a) Union Pacific Corp. Semiconductors & Semiconductor Equipment - 3.08% ARM Holdings PLC - ADR NXP Semiconductors NV (a)(b) Software - 7.25% Manhattan Associates, Inc. (a) Salesforce.com, Inc. (a) ServiceNow, Inc. (a) Tyler Technologies, Inc. (a) Specialty Retail - 6.09% Tractor Supply Co. Ulta Salon Cosmetics & Fragrance, Inc. (a) Technology Hardware, Storage & Peripherals - 0.74% Super Micro Computer, Inc. (a) Thrifts & Mortgage Finance - 0.79% Bofi Holding, Inc. (a) Wireless Telecommunication Services - 3.82% SBA Communications Corp. (a) TOTAL COMMON STOCKS (Cost $104,370,051) SHORT-TERM INVESTMENTS - 0.85% Money Market Fund - 0.85% Fidelity Institutional Money Market Portfolio TOTAL SHORT-TERM INVESTMENTS (Cost $1,355,278) Total Investments (Cost $105,725,329) - 99.57% Other Assets in Excess of Liabilities - 0.43% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. Abbreviations: ADR American Depository Receipt NV Naamloze Vennootschap is a Dutch term for publicly traded companies. PLC Public Limited Company is a publicly traded company which signifies that shareholders have limited liability. The Schedule of Investments incorporates the Global Industry Classification Standard(GICS®).GICS was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poors Financial Services LLC ("S&P").GICS is a service mark of MSCI and S&P and has been licensed for use by Geneva Advisors, LLC. Geneva Advisors Equity Income Fund Schedule of Investments May 31, 2015 (Unaudited) Shares Value COMMON STOCKS - 92.70% Aerospace & Defense - 5.56% B/E Aerospace, Inc. $ Boeing Co. Air Freight & Logistics - 0.99% United Parcel Service, Inc. Banks - 5.06% East West Bancorp, Inc. JPMorgan Chase & Co. Capital Markets - 15.25% Ameriprise Financial, Inc. Artisan Partners Asset Management, Inc. Blackstone Group LP Och-Ziff Capital Management Group, LLC T. Rowe Price Group, Inc. TD Ameritrade Holding Corp. Chemicals - 5.05% CF Industries Holdings, Inc. LyondellBasell Industries NV (b) Monsanto Co. Potash Corp. of Saskatchewan, Inc. (b) Electric Utilities - 2.00% Brookfield Infrastructure Partners LP (b) ITC Holdings Corp. Food & Staples Retailing - 3.00% Walgreens Boots Alliance Inc. Health Care Equipment & Supplies - 1.24% Becton, Dickinson & Co. Health Care Providers & Services - 5.19% Anthem, Inc. Cardinal Health, Inc. Hotels, Restaurants & Leisure - 3.01% Starbucks Corp. Household Durables - 2.42% Whirlpool Corp. Independent Power & Renewable Electricity Producers - 1.04% NRG Yield, Inc. - Class A NRG Yield, Inc. - Class C Media - 6.89% Comcast Corp. Time Warner, Inc Oil, Gas & Consumable Fuels - 9.30% Dominion Midstream Partners LP Enterprise Products Partners LP EQT Midstream Partners LP Magellan Midstream Partners LP Shell Midstream Partners LP Sunoco Logistics Partners LP Sunoco LP Pharmaceuticals - 3.51% AbbVie, Inc. Bristol Myers Squibb Co. Real Estate Management & Development - 3.10% Brookfield Asset Management, Inc. (b) Road & Rail - 2.63% Union Pacific Corp. Semiconductors & Semiconductor Equipment - 2.79% Microchip Technology, Inc. Software - 3.33% Microsoft Corp. Specialty Retail - 2.70% Home Depot, Inc. Technology Hardware, Storage & Peripherals - 3.05% Apple, Inc. Trading Companies & Distributors - 0.32% Fortress Transportation and Infrastructure Investors, LLC (a) Transportation Infrastructure - 5.27% Macquarie Infrastructure Co. LLC TOTAL COMMON STOCKS (Cost $195,173,305) REAL ESTATE INVESTMENT TRUSTS - 5.74% American Tower Corp. Cyrusone, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $13,141,866) SHORT-TERM INVESTMENTS - 1.29% Money Market Fund - 1.29% Fidelity Institutional Money Market Portfolio TOTAL SHORT-TERM INVESTMENTS (Cost $3,350,032) Total Investments (Cost $211,665,203) - 99.73% Other Assets in Excess of Liabilities - 0.27% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. Abbreviations: NV Naamloze Vennootschap is a Dutch term for publicly traded companies. Ltd. Limited is a term indicating a company is incorporated and shareholders have limited liability. The Schedule of Investments incorporates the Global Industry Classification Standard(GICS®).GICS was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poors Financial Services LLC ("S&P").GICS is a service mark of MSCI and S&P and has been licensed for use by Geneva Advisors, LLC. Geneva Advisors International Growth Fund Schedule of Investments May 31, 2015 (Unaudited) Shares Value COMMON STOCKS - 97.35% Brazil - 1.26% Embraer SA - ADR $ Canada - 7.62% Brookfield Asset Management, Inc. Canadian National Railway, Co. Dollarama, Inc. Lululemon Athletica, Inc. (a) China - 6.78% Alibaba Group Holding Ltd. - ADR (a) Baidu, Inc. - ADR (a) Denmark - 4.78% Novo Nordisk A/S - ADR Pandora A/S France - 4.78% Criteo SA - ADR (a) Hermes International Zodiac Aerospace SA Germany - 2.29% HELLA KGaA Hueck & Co. (a) Hong Kong - 3.29% Nord Anglia Education, Inc. (a) India - 6.82% HDFC Bank Ltd. - ADR Tata Motors, Ltd. - ADR Ireland - 7.74% Actavis PLC (a) ICON, PLC (a) Trinity Biotech, PLC - ADR Israel - 3.29% Caesarstone Sdot-Yam, Ltd. Italy - 4.35% Luxottica Group SpA - ADR Japan - 4.91% Nidec Corporation Panasonic Corp. Toyota Motor Corp. - ADR Mexico - 3.41% Grupo Televisa SAB - ADR Netherlands - 9.60% AerCap Holdings NV (a) ASML Holding NV - ADR NXP Semiconductors NV (a) Norway - 3.00% Statoil ASA - ADR Panama - 1.65% Copa Holdings SA Spain - 3.78% Grifols SA - ADR Switzerland - 2.40% ACE, Ltd. Roche Holding AG United Kingdom - 5.88% ARM Holdings PLC - ADR Intercontinental Hotels Group PLC United States - 9.72% Euronet Worldwide, Inc. (a) Mead Johnson Nutrition, Co. Schlumberger Ltd. TOTAL COMMON STOCKS (Cost $23,053,539) SHORT-TERM INVESTMENTS - 1.51% Money Market Fund - 1.51% Fidelity Institutional Money Market Portfolio TOTAL SHORT-TERM INVESTMENTS (Cost $403,606) Total Investments (Cost $23,457,145) - 98.86% Other Assets in Excess of Liabilities - 1.14% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. Abbreviations: ADR American Depositary Receipt AG Aktiengesellschaft is the Swiss term for stock corportation. A/S Aktieselskap is the Danish term for a stock company, which signifies that shareholders have limited liability. ASA Allmennaksjeselskap is a Norwegian term which signifies that the company is listed in the stock-exchange. Ltd. Limited is a term indicating a company is incorporated and shareholders have limited liability. NV Naamloze Vennootschap is a Dutch term for publicly traded companies. PLC Public Limited Company is a publicly traded company which signifies that shareholders have limited liability. SA Société Anonyme is a French term for a publicly traded company. SpA Società per Azioni is the Italian term for a limited share company. Geneva Advisors Small Cap Opportunities Fund Schedule of Investments May 31, 2015 (Unaudited) Shares Value COMMON STOCKS - 96.38% Airlines - 1.75% Spirit Airlines, Inc. (a) $ Biotechnology - 4.16% BioSpecifics Technologies Corp. (a) Celldex Therapeutics, Inc. (a) Esperion Therapeutics, Inc. (a) Building Products - 4.64% Caesarstone Sdot-Yam, Ltd. (b) Trex Co, Inc. (a) Capital Markets - 6.34% Artisan Partners Asset Management, Inc. Financial Engines, Inc. WisdomTree Investments, Inc. Consumer Finance - 4.17% First Cash Financial Services, Inc. (a) PRA Group, Inc. (a) Diversified Consumer Services - 12.81% Bright Horizons Family Solutions, Inc. (a) Carriage Services, Inc. Grand Canyon Education, Inc. (a) Lifelock, Inc. (a) Nord Anglia Education, Inc. (a)(b) Diversified Financial Services - 4.75% MarketAxess Holdings, Inc. Electrical Equipment - 2.04% Franklin Electric Co., Inc. Food & Staples Retailing - 2.60% United Natural Foods, Inc. (a) Health Care Equipment & Supplies - 15.56% Align Technology, Inc. (a) Cyberonics, Inc. (a) GenMark Diagnostics, Inc. (a) Insulet Corp. (a) LDR Holding Corp. (a) Neogen Corp. (a) Trinity Biotech, PLC - ADR Health Care Providers & Services - 4.22% Acadia Healthcare Co., Inc. (a) ExamWorks Group, Inc. (a) Hotels, Restaurants & Leisure - 1.04% Del Frisco's Restaurant Group, Inc. (a) Internet Software & Services - 5.20% Criteo SA - ADR (a) Envestnet, Inc. (a) Maxpoint Interactive, Inc. (a) SPS Commerce, Inc. (a) IT Services - 2.42% Euronet Worldwide, Inc. (a) Life Sciences Tools & Services - 2.48% ICON, PLC (a)(b) Oil, Gas & Consumable Fuels - 1.02% RSP Permian, Inc. (a) Pharmaceuticals - 2.92% Akorn, Inc. (a) Aratana Therapeutics, Inc. (a) Intersect ENT, Inc. (a) Professional Services - 5.32% On Assignment, Inc. (a) CEB, Inc. Software - 9.76% Imperva, Inc. (a) Manhattan Associates, Inc. (a) Tyler Technologies, Inc. (a) Specialty Retail - 0.68% Boot Barn Holdings, Inc. (a) Technology Hardware, Storage & Peripherals - 2.50% Super Micro Computer, Inc. (a) TOTAL COMMON STOCKS (Cost $6,461,658) SHORT-TERM INVESTMENTS - 9.43% Money Market Fund - 9.43% Fidelity Institutional Money Market Portfolio TOTAL SHORT-TERM INVESTMENTS (Cost $673,462) Total Investments (Cost $7,135,120) - 105.81% Liabilities in Excess of Other Assets - (5.81)% ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. Abbreviations: ADR American Depositary Receipt Ltd. Limited is a term indicating a company is incorporated and shareholders have limited liability. PLC Public Limited Company is a publicly traded company which signifies that shareholders have limited liability. SA Société Anonyme is a French term for a publicly traded company. The Schedule of Investments incorporates the Global Industry Classification Standard(GICS®).GICS was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poors Financial Services LLC ("S&P").GICS is a service mark of MSCI and S&P and has been licensed for use by Geneva Advisors, LLC. Geneva Advisors Emerging Markets Fund Schedule of Investments May 31, 2015 (Unaudited) Shares Value COMMON STOCKS - 96.68% Argentina - 0.92% Tenaris SA - ADR $ Brazil - 10.18% AMBEV SA - ADR BRF SA - ADR Cia de Saneamento Basico do Estado de Sao Paulo - ADR Embraer SA - ADR Lojas Renner SA Valid Solucoes e Servicos de Seguranca em Meios de Pagamento e Identificacao S.A. Cambodia - 0.96% NagaCorp Ltd. Chile - 1.48% Sociedad Quimica Y Minera de Chile SA - ADR China - 16.00% Alibaba Group Holding Ltd. - ADR (a) Baidu, Inc. - ADR (a) CNOOC Ltd. - ADR Galaxy Entertainment Group, Ltd. Haier Electronics Group Co. Ltd. PetroChina Co. Ltd. - ADR SINA Corp. (a) Tencent Holdings Ltd. Egypt - 2.83% Commercial International Bank Hong Kong - 2.22% AIA Group Ltd. India - 19.28% Dr. Reddy's Laboratories Ltd. - ADR HDFC Bank Ltd. - ADR ICICI Bank, Ltd. - ADR Larsen & Toubro Ltd. Tata Motors, Ltd. - ADR Vedanta, Ltd. - ADR Indonesia - 1.50% Gudang Garam Tbk. PT Malaysia - 3.00% IHH Healthcare Bhd Mexico - 8.42% Alsea SAB de CV Fomento Economico Mexicano SAB de CV - ADR Grupo Financiero Banorte SAB de CV Grupo Televisa SAB - ADR Myanmar - 2.04% Yoma Strategic Holdings Ltd. Panama - 1.05% Copa Holdings SA Papua New Guinea - 2.73% Oil Search Ltd. Peru - 2.31% Credicorp Ltd. Philippines - 7.53% Alliance Global Group, Inc. Universal Robina Corp. Poland - 2.92% Eurocash SA Republic of Korea - 2.13% SK Hynix, Inc. South Africa - 4.38% Life Healthcare Group Holdings Ltd. Naspers Ltd. Taiwan - 1.40% Taiwan Semiconductor Manufacturing Co. Ltd. - ADR Thailand - 1.76% Bangkok Dusit Medical Services PCL Turkey - 0.97% Genel Energy PLC (a) United Kingdom - 0.67% Standard Chartered PLC TOTAL COMMON STOCKS (Cost $2,231,418) PREFERRED STOCKS - 1.50% Brazil - 1.50% Itau Unibanco Holdings S.A. - ADR TOTAL PREFERRED STOCKS (Cost $39,620) SHORT-TERM INVESTMENTS - 1.54% Money Market Fund - 1.54% Fidelity Institutional Money Market Portfolio TOTAL SHORT-TERM INVESTMENTS (Cost $34,611) Total Investments (Cost $2,305,649) - 99.72% Other Assets in Excess of Liabilities - 0.28% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. Abbreviations: ADR American Depositary Receipt Ltd. Limited is a term indicating a company is incorporated and shareholders have limited liability. PLC Public Limited Company is a publicly traded company which signifies that shareholders have limited liability. S.A. Abbreviation used by many countries to signify a stock company whereby shareholders have limited liability. SAB de CV Sociedad Anonima Busastil de Capital Varible is a term for a publicly traded company in Mexico Bhd Berhad is a term to indicate a private limited company in Malaysia. PT Perseroan Terbuka is an Indonesian term for a limited liability company. Footnotes to the Schedules of Investments May 31, 2015 (Unaudited) 1. Federal Tax Information The cost basis of investments for federal income tax purposes at May 31, 2015 for Geneva Advisors Funds ( the "Funds"), were as follows*: Geneva Advisors All Cap Growth Fund Geneva Advisors Emerging Markets Fund Geneva Advisors Equity Income Fund Geneva Advisors International Growth Fund Geneva Advisors Small Cap Opportunities Fund Cost of Investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation (depreciation) $ $ ) $ $ $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year’s federal income tax information for the Geneva Advisors All Cap Growth, Equity Income Fund, International Growth Fund, and the Small Cap Opportunities Fund, please refer to the Notes to Financial Statements section in the Funds' most recent semi-annual or annual report.The Geneva Advisors Emerging Markets Fund will report federal income tax information in the first annual report dated August 31, 2015. 2. Valuation of Securities Each security owned by the Funds that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued. When the security is listed on more than one exchange, the Funds will use the price of the exchange that the Funds generally consider to be the principal exchange on which the security is traded.Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price. If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation. If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. Debt securities other than short-term instruments are valued at the mean between the closing bid and asked prices provided by a pricing service (a “Pricing Service”). If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models. Short-term debt securities, such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost.If a short-term debt security has a maturity of greater than 60 days, it is valued at market price. Any discount or premium is accreted or amortized on a straight-line basis until maturity.When market quotations are not readily available, any security or other financial instrument is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees. These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual market value. The intended effect of using fair value pricing procedures is to ensure that the Fund are accurately priced. The Valuation Committee of the Trust shall meet to consider any valuations.This consideration includes reviewing various factors set forth in the pricing procedures adopted by the Board of Directors and other factors as warranted. In considering a fair value determination, factors that may be considered, among others include; the type and structure of the security; unusual events or circumstances relating to the security's issuer; general market conditions; prior day's valuation; fundamental analytical data; size of the holding; cost of the security on the date of purchase; trading activity and prices of similar securities or financial instruments. Investment transactions are recorded on the trade date. The Funds determine the gain or loss from investment transactions using the best tax relief order. Dividend income is recognized on the ex-dividend date and interest income is recognized on an accrual basis. Summary of Fair Value Exposure at May 31, 2015 Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments.) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of May 31, 2015, in valuing the Funds' investments carried at fair value: Geneva Advisors All Cap Growth Fund Equity Level 1 Level 2 Level 3 Total Common Stock* $ $
